FILED
                           NOT FOR PUBLICATION
                                                                            DEC 4 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-16844

              Plaintiff-Appellee,                D.C. No. 3:08-cr-00164-RS-1

 v.
                                                 MEMORANDUM*
W. SCOTT HARKONEN, M.D.,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                        Argued and Submitted May 15, 2017
                             San Francisco, California

Before: KLEINFELD and WARDLAW, Circuit Judges, and MORRIS,** District
Judge.

      Scott Harkonen appeals from the district court’s order denying his petition

for a writ of error coram nobis. A jury convicted him of wire fraud in violation of

18 U.S.C. § 1343. We affirmed his conviction on direct appeal. We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
jurisdiction under 28 U.S.C. § 1291, review the district court’s denial of

Harkonen’s petition de novo, United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir.

2007), and affirm.



      1. Harkonen contends that the Supreme Court, in Matrixx Initiatives, Inc. v.

Siracusano, 563 U.S. 27 (2011), announced a new rule that requires vacating his

conviction. Coram nobis is an extraordinary remedy, and a coram nobis petitioner

may only relitigate the merits of an issue previously decided on direct appeal if he

identifies a change in controlling law or makes a showing of “manifest injustice.”

Polizzi v. United States, 550 F.2d 1133, 1135–36 (9th Cir. 1976). We previously

rejected the applicability of the Matrixx decision on direct appeal. United States v.

Harkonen, 510 F. App’x 633, 638 (9th Cir. 2013), cert. denied, 134 S. Ct. 824

(2013). Harkonen points to no change in controlling law. His proffered

evidence—though compelling, especially in light of Matrixx—does not establish

that his trial resulted in a manifest injustice warranting issuance of the writ.



      2. Harkonen contends for the first time in his coram nobis petition that his

trial counsel’s performance was constitutionally deficient. His trial counsel,

Harkonen says, should have called an expert witness in biostatistics or


                                            2
pulmonology to challenge the government’s contention that Harkonen

misrepresented the results of a scientific study of the drug Actimmune. In

preparation for trial, Harkonen’s defense team consulted at great length with a

number of highly qualified potential expert witnesses, including a biostatistician

and a pulmonologist. But on the eve of the defense case in chief, trial counsel

decided not to call these experts, even though they were prepared to testify. In his

closing argument, Harkonen’s trial counsel explained:

      [W]ay back at the beginning of the case, when we didn’t really know
      what the evidence [was] in this case, how it was going to be, I told
      you that we were going to call experts in this case. It turned out that
      our experts came in the government’s case: Dr. Crager, and by his
      absence, Dr. Pennington and Dr. Bradford, and certainly Dr. Porter.



      “[S]trategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable” on Sixth Amendment

grounds. Strickland v. Washington, 466 U.S. 668, 690 (1984). Later testimony of

the biostatistician confirmed that Harkonen’s trial counsel had expressed last

minute concerns with the strength and focus of his planned testimony given the

apparent success of trial counsel’s cross examinations of the government’s experts.

Later testimony of the pulmonologist showed that at least some of his planned

testimony could have detracted from Harkonen’s case. And later testimony of


                                          3
Harkonen’s independent legal advisor revealed that “[a]t the time, Dr. Harkonen

and I both agreed that if [trial counsel]’s assessment of [the] dangers of calling

expert witnesses [were] accurate, his decision not to call them was correct.” In

these circumstances, trial counsel’s informed decision not to call an expert was “a

judgment call within the range of decisions falling within Strickland’s standard of

competent counsel,” Jackson v. Calderon, 211 F.3d 1148, 1158 (9th Cir. 2000), not

a fundamental error in the proceedings warranting the extraordinary remedy of

coram nobis.



      3. Given the availability of ample evidence from both sides concerning the

decision not to present expert testimony—including sworn declarations from

Harkonen’s defense team, his independent legal advisor, and the expert witnesses

the defense team chose not to call—the district court did not abuse its discretion in

declining to hold an evidentiary hearing. Harkonen’s contention that his trial

counsel misjudged the need for expert testimony, even if proven, would not entitle

him to relief in these circumstances.1

      1
         Because we hold that Harkonen failed to establish that his trial resulted in
manifest injustice; failed to show his trial counsel’s decision not to call an expert
witness was not a judgment call by competent counsel; and failed to show the
district court abused its discretion in declining to hold an evidentiary hearing, we
need not reach whether his petition for coram nobis was timely.

                                           4
AFFIRMED.




            5